Citation Nr: 1540918	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a bilateral foot disorder.



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel










INTRODUCTION

The Veteran had active service from July 1976 to July 1983.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
The Board remanded the case in December 2013 for further development.  In March 2015, the Board denied a claim for service connection for a right knee disorder and remanded the issue of service connection for a bilateral foot disorder for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's bilateral foot disorder did not manifest in service or within one year thereafter and is unrelated to his military service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim,  38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO did provide the Veteran with a notice letter in February 2011, prior to the initial adjudication of the claim in October 2011.  The letter informed him of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's identified and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding evidence that is relevant claim decided herein.  

The Board notes that the Veteran's service treatment records are not associated with the claims file.  In a case in which a veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the veteran in the development of his or her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  The RO requested the Veteran's service treatment records through the Personnel Information Exchange System (PIES) in February 2011.  A response in February 2011 showed that there were no service records on file at the National Personnel Records Center (NPRC) for the Veteran.  The RO attempted to contact the Veteran in February 2011 to inform him of the status of the request for his service records.  In September 2011, the RO made a formal finding of unavailability of the Veteran's service treatment records.  Subsequently, the RO sent a letter to the Veteran in September 2011 informing him that they have been unsuccessful in obtaining his records from the Service Department and requested that the Veteran submit any service treatment records in his possession 

The Veteran was afforded a VA examination in May 2014 and an addendum opinion was obtained in June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and medical opinion in this case are adequate to decide the issue of service connection for a bilateral foot disorder because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examiners provided rationale for the conclusions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Pursuant to the Board's December 2013 remand, the Veteran was afforded a VA examination.  In March 2015, the case was remanded for an addendum opinion which the Board finds to be adequate.  Thus, there has been compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  Id.  Chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Service connection for chronic diseases may be also be established on a presumptive basis by showing that such manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The Veteran has contended that his bilateral foot disorder had its onset during service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral foot disorder.

As discussed, the Veteran's service treatment records were unavailable for review.  The evidence of record does not contain any contemporaneous documents during the Veteran's active service.

Following service, the first documentation of the Veteran's complaints of bilateral foot pain are from the VA medical center indicating a bilateral foot disorder was diagnosed in 2008.  VA treatment records show that the Veteran had a podiatry consult in May 2009 during which he complained of a painful right foot for the past year.  He denied any history of trauma to his feet.  The Veteran had pain on weight bearing and was diagnosed with hallux limitus.  In December 2011, the Veteran underwent a cheilectomy to remove bone spurs from the base of the big toe of the right foot.  The Veteran's pre-operative diagnosis was hallux rigidus of the right foot.  Records show that in July 2010, the Veteran underwent a cheilectomy for painful hallux rigidus of the left foot. 

The Veteran was afforded a VA examination in May 2014 during which the assessment was bilateral hallux rigidus.  The Board notes that the examiner characterized hallux rigidus as arthritis of the great toe metatarsophalangeal (MTP) joint.  The Veteran stated he never sought medical treatment for his foot problems during active service.  He reported that he thought he began having problems with his feet as a result of walking with an altered gait following an in-service knee injury.  In addition, the Veteran reported ongoing foot pain since service; however, he did not seek treatment until several years ago.  The examiner noted that the Veteran was 24 years old at the time of discharge from the service.  In this respect, the examiner opined that it is less likely as not that the Veteran had arthritis of the feet at discharge or within one year after discharge.  He explained that the type of arthritic changes present in the Veteran's feet are typically seen later in life rather than in young adults.  Moreover, the examiner stated he could not find a nexus between any current complaints and any incident in service.  He added that there is no link between complaints related to his feet and pain in his knees. 

An addendum VA medical opinion was obtained in June 2015.  The examiner reviewed the claims folder and concurred with the May 2014 examiner's opinion.  The June 2015 examiner also noted the Veteran's statement that his bilateral foot disorder was aggravated by his knee disorder.  The examiner stated that there are no medical studies that supports a relationship which indicate that favoring one lower extremity will result in injury to the feet.  Thus, the examiner opined that it is less likely as not that the bilateral foot disorder is directly or proximately caused by his knee disability or aggravated or permanently worsened by his knee disorder.  The examiner explained that it is more likely than not that underlying changes in the extremities manifested themselves over time.  In addition, there is no relationship between the knee disorder and the bilateral foot disorder.

The Veteran told the first examiner that he believed an altered gait during service caused his foot problems.  Both examiners agreed that this was less likely as not the cause of the current foot problems and provided rationale for this conclusion.  The examiners were unable to otherwise link the current problems with the Veteran's service.  Also, the first examiner opined that given the type of arthritic changes present in the Veteran's feet, arthritis was less likely than not manifest during the year after discharge.  Thus, these opinions are adverse to the Veteran's claim.  

The Board has considered the Veteran's statements that his current bilateral foot disorder began during active service and has been ongoing thereafter.  Specifically, the Veteran has asserted that during his three year tour in Europe, he developed foot problems.  He reported that he did not seek immediate care because he considered it a "minor annoyance".  The Veteran stated that he sought treatment for his bilateral foot condition in more recent years at the VA medical center and the disorder was so severe as to require surgery.  The Board notes the Veteran is competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the Veteran's general lay assertions in this regard.  Importantly, the examiners were aware of the reported history and have training, knowledge, and expertise on which they relied to form their opinions.  

The Board finds that the most probative evidence on the element of a nexus between the Veteran's current bilateral foot disorder and his service are the May 2014 and June 2015 VA medical opinions.  The Board affords substantial probative weight to the opinions, as they are based on a review of the claims file, examination of the Veteran, consideration of the Veteran's contentions and the medical evidence.  The opinions are also supported by detailed rationale.  The Board notes that there is no medical opinion otherwise supporting the claim.

Thus, the Board finds that the most probative evidence in this case establishes that a bilateral foot disorder was not present during the Veteran's active service and arthritis of the feet did not manifest in the year after the Veteran's discharge from service.  As such, service connection is not warranted.  The preponderance of the evidence is against the claim of service connection for a bilateral foot disorder.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


